DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 14-18, 20, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, lines 2-3, the phrase “the protein has insecticidal activity against the piercing or sucking insect” renders the claim vague and indefinite since it is repeating the same limitation previously recited at line 2.
In regard to claim 6, the phrase “wherein the capillary tube is closed at both ends” renders the claim vague and indefinite since it fails to refer back to and further modify the term “an end closure” previously recited at line 2 of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Woodruff 6,195,933.
In regard to claims 1 and 7, Woodruff discloses an apparatus for feeding piercing and sucking (ants) insects comprising a capillary tube (38) having at least one feeding hole (16, 18; see Figs. 1-2), an end closure (8), wherein said capillary tube contains a diet solution (liquid or semi-liquid) for a piercing or sucking insect (ants).
In regard to claim 6, Woodruff discloses wherein the capillary tube (38) is closed at both ends (via 8 & 28).
In regard to claim 9, Woodruff discloses wherein each feeding hole (16, 18) is of a sufficient diameter as to maximize feeding of the piercing or sucking insect (see col. 4, lines 29-46).
Claim(s) 1, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harmon & Warning 1,125,519.
In regard to claims 1 and 7, Harmon & Warning disclose an apparatus for feeding piercing and sucking insects comprising a capillary tube (1; see lines 24-52 which state “a body in the form of a wick for absorbing said fluid…whereby the surplus fluid supplied to the wick by capillary attraction is caused to be returned to the body of said fluid.”) having at least one feeding hole (strip 2 which is perforated), an end closure (1’), wherein said capillary tube contains a diet solution (poisonous fluid A which is preferably compounded from an arsenic base with some pungent substance to attract insects) for a piercing or sucking insect.
In regard to claim 6, Harmon & Warning disclose wherein the capillary tube (1) is closed at both ends (via 1’ in Fig. 1).
In regard to claim 9, Harmon & Warning disclose wherein each feeding hole (holes of 2 in Figs. 1-2) is of a sufficient diameter as to maximize feeding of the piercing or sucking insect.
Claim(s) 1, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Watson 1,328,936.
In regard to claims 1 and 7, Watson discloses an apparatus for feeding piercing and sucking insects comprising a capillary tube (2) having at least one feeding hole (9), an end closure (5, 6), wherein said capillary tube contains a diet solution (suitable quantity of poison such as cobalt and arsenic) for a piercing or sucking insect.
In regard to claim 6, Watson disclose wherein the capillary tube (2) is closed at both ends (via 5,6 at the top of 2 & via horizontal bottom of 1 in Fig. 1).
In regard to claim 9, Watson discloses wherein each feeding hole (9 in Figs. 1, 3) is of a sufficient diameter as to maximize feeding of the piercing or sucking insect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff 6,195,933 in view of Denton, III et al. 9,420,779.
Woodruff discloses liquid or semi-liquid insecticides for controlling insects which include both an attractant for inducing an insect to enter the bait station and a toxicant for eradicating the insect after the toxicant has been ingested, but does not disclose wherein the diet solution comprises sucrose or comprises a microbial culture, a cell lysate, or a protein.  Denton, III et al. disclose insect baits and that sweet baits are popular with insects and that the sweetness of the baits may be derived from a sugar and that illustrative sugars include but are not limited to sucrose, glucose, dextrose, fructose, and aminoglycans, as well as sweet glycosides (see col. 14, lines 35-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Woodruff such that it comprises sucrose in view of Denton, III et al. in order to utilize a known sugar that can provide the sweetness to a sweet bait that is sought by insects.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff 6,195,933 in view of Nakayama et al. 2016/0249609 or Gutsmann et al. 2012/0017491.
In regard to claim 3, Woodruff does not disclose wherein the diet solution comprises a microbial culture, a cell lysate, or a protein.  Nakayama et al. disclose an insect control sheet (1a) containing a Cry polyhedron prepared by fixing an insecticide (a Cry toxin) produced by Bacillus thuringiensis to a polyhedron protein which exerts an insecticidal activity against certain species of insects.  Gutsmann et al. discloses a gel bait for controlling crawling harmful insects wherein the baits according to the invention contain at least one insecticidal active substance and an example of a suitable insecticidal active substance are microbial disrupters of the insect gut membrane such as, for example, various Bacillus thuringiensis subspecies and BT plant proteins (see para. 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Woodruff such that it comprises a microbial culture, a cell lysate, or a protein in view of Nakayama et al. or Gutsmann et al. in order to provide a protein having efficacy in killing targeted insect pests.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff 6,195,933 in view of Huang 6,821,526.
Woodruff does not disclose wherein said diet solution comprises an antifungal agent.  Huang discloses compositions using a spinosyn compound for control of insects comprising an absorbent material (3 of cotton, absorbent papers, sponge, and the like) which operates on the principle of capillary action to provide an insecticidal solution to houseflies and a diet solution (reservoir 9 containing the solution) which comprises spinosad, GOLDEN MALRIN bait (1% methomyl, 0.025% Z-9-tricosene, and sugar) and cornmeal and yeast, wherein the devices of the invention can also include antimicrobial agents, for example, an antifungal agent to control the growth of mold on a wetted bait material bar and that the skilled artisan can readily select antimicrobial agents that are specific for controlling unwanted microbial growth but that will not prevent yeast fermentation during use of a bait material that comprises yeast (see col. 6, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Woodruff such that it comprises an antifungal agent in view of Huang in order to control the growth of mold or other unwanted microbial growth on the capillary tube which may affect the performance of the capillary tube in properly feeding the insects.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff 6,195,933 in view of Harmon & Warning 1,125,519.
Alternatively Woodruff does not disclose wherein the capillary tube is closed at both ends.  Harmon & Warning disclose wherein the capillary tube (1) is closed at both ends (via 1’ in Fig. 1).  It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the capillary tube of Woodruff such that it is closed at both ends in view of Harmon & Warning in order to provide a means for sealingly closing the tube so as to hold the contents therein yet allow the user to access the interior of the tube for cleaning or refilling of the tube with the diet solution.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon & Warning 1,125,519 in view of Denton, III et al. 9,420,779.
Harmon & Warning discloses a diet solution comprising a poisonous liquid (A), but do not disclose wherein the diet solution comprises sucrose or comprises a microbial culture, a cell lysate, or a protein.  Denton, III et al. disclose insect baits and that sweet baits are popular with insects and that the sweetness of the baits may be derived from a sugar and that illustrative sugars include but are not limited to sucrose, glucose, dextrose, fructose, and aminoglycans, as well as sweet glycosides (see col. 14, lines 35-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Harmon & Warning such that it comprises sucrose in view of Denton, III et al. in order to utilize a known sugar that can provide the sweetness to a sweet bait that is sought by insects.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon & Warning 1,125,519 in view of Nakayama et al. 2016/0249609 or Gutsmann et al. 2012/0017491.
In regard to claim 3, Harmon & Warning disclose the diet solution comprising a poisonous liquid (A) which is compounded from an arsenic base, but do not disclose wherein the diet solution comprises a microbial culture, a cell lysate, or a protein.  Nakayama et al. disclose an insect control sheet (1a) containing a Cry polyhedron prepared by fixing an insecticide (a Cry toxin) produced by Bacillus thuringiensis to a polyhedron protein which exerts an insecticidal activity against certain species of insects.  Gutsmann et al. discloses a gel bait for controlling crawling harmful insects wherein the baits according to the invention contain at least one insecticidal active substance and an example of a suitable insecticidal active substance are microbial disrupters of the insect gut membrane such as, for example, various Bacillus thuringiensis subspecies and BT plant proteins (see para. 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Harmon & Warning such that it comprises a microbial culture, a cell lysate, or a protein in view of Nakayama et al. or Gutsmann et al. in order to provide a protein having efficacy in killing targeted insect pests.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon & Warning 1,125,519 in view of Huang 6,821,526.
Harmon & Warning do not disclose wherein said diet solution comprises an antifungal agent.  Huang discloses compositions using a spinosyn compound for control of insects comprising an absorbent material (3 of cotton, absorbent papers, sponge, and the like) which operates on the principle of capillary action to provide an insecticidal solution to houseflies and a diet solution (reservoir 9 containing the solution) which comprises spinosad, GOLDEN MALRIN bait (1% methomyl, 0.025% Z-9-tricosene, and sugar) and cornmeal and yeast, wherein the devices of the invention can also include antimicrobial agents, for example, an antifungal agent to control the growth of mold on a wetted bait material bar and that the skilled artisan can readily select antimicrobial agents that are specific for controlling unwanted microbial growth but that will not prevent yeast fermentation during use of a bait material that comprises yeast (see col. 6, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Harmon & Warning such that it comprises an antifungal agent in view of Huang in order to control the growth of mold or other unwanted microbial growth on the capillary tube which may affect the performance of the capillary tube in properly feeding the insects.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson 1,328,936 in view of Denton, III et al. 9,420,779.
Watson discloses a diet solution comprising red corpuscles, but does not disclose wherein the diet solution comprises sucrose or comprises a microbial culture, a cell lysate, or a protein.  Denton, III et al. disclose insect baits and that sweet baits are popular with insects and that the sweetness of the baits may be derived from a sugar and that illustrative sugars include but are not limited to sucrose, glucose, dextrose, fructose, and aminoglycans, as well as sweet glycosides (see col. 14, lines 35-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Watson such that it comprises sucrose in view of Denton, III et al. in order to utilize a known sugar that can provide the sweetness to a sweet bait that is sought by insects.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson 1,328,936 in view of Nakayama et al. 2016/0249609 or Gutsmann et al. 2012/0017491.
In regard to claim 3, Harmon & Warning disclose the diet solution comprising a suitable quantity of cobalt and arsenic, but does not disclose wherein the diet solution comprises a microbial culture, a cell lysate, or a protein.  Nakayama et al. disclose an insect control sheet (1a) containing a Cry polyhedron prepared by fixing an insecticide (a Cry toxin) produced by Bacillus thuringiensis to a polyhedron protein which exerts an insecticidal activity against certain species of insects.  Gutsmann et al. discloses a gel bait for controlling crawling harmful insects wherein the baits according to the invention contain at least one insecticidal active substance and an example of a suitable insecticidal active substance are microbial disrupters of the insect gut membrane such as, for example, various Bacillus thuringiensis subspecies and BT plant proteins (see para. 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Watson such that it comprises a microbial culture, a cell lysate, or a protein in view of Nakayama et al. or Gutsmann et al. in order to provide a protein having efficacy in killing targeted insect pests.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson 1,328,936 in view of Huang 6,821,526.
Watson does not disclose wherein said diet solution comprises an antifungal agent.  Huang discloses compositions using a spinosyn compound for control of insects comprising an absorbent material (3 of cotton, absorbent papers, sponge, and the like) which operates on the principle of capillary action to provide an insecticidal solution to houseflies and a diet solution (reservoir 9 containing the solution) which comprises spinosad, GOLDEN MALRIN bait (1% methomyl, 0.025% Z-9-tricosene, and sugar) and cornmeal and yeast, wherein the devices of the invention can also include antimicrobial agents, for example, an antifungal agent to control the growth of mold on a wetted bait material bar and that the skilled artisan can readily select antimicrobial agents that are specific for controlling unwanted microbial growth but that will not prevent yeast fermentation during use of a bait material that comprises yeast (see col. 6, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diet solution of Watson such that it comprises an antifungal agent in view of Huang in order to control the growth of mold or other unwanted microbial growth on the capillary tube which may affect the performance of the capillary tube in properly feeding the insects.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA